Exhibit 10.60

 

ROSEVILLE 1ST NATIONAL BANK
SALARY CONTINUATION AGREEMENT

 

THIS AGREEMENT is made this 1st day January, 1998, by and between the ROSEVILLE
1ST NATIONAL BANK, a national banking association located in Roseville,
California (the “Company”) and DOUGLAS A. NORDELL (the “Executive”).

 

INTRODUCTION

 

WITNESSETH:

 

WHEREAS, the Executive is in the employ of the Company, serving as its Executive
Vice-President; and

 

WHEREAS, the experience, knowledge of the affairs of the Company, and reputation
and contacts in the industry of the Executive are so valuable that assurance of
the Executive’s continued service is essential for the future growth and profits
of the Company, and it is in the best interest of the Company to arrange terms
of continued employment for the Executive so as to reasonably assure the
Executive’s remaining in the Company’s employment during the Executive’s
lifetime or until the age of retirement; and

 

WHEREAS, it is the desire of the Company that the Executive’s services be
retained as herein provided; and

 

WHEREAS, the Executive is willing to continue in the employ of the Company
provided the Company agrees to pay to the Executive or the Executive’s

 

 

1

--------------------------------------------------------------------------------


 

beneficiaries certain benefits in accordance with the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the services to be performed in the future,
as well as the mutual promises and covenants herein contained, it is agreed as
follows:

 

ARTICLE 1.
DEFINITIONS

 

1.1.                              Definitions.  Whenever used in this Agreement,
the following words and phrases shall have the meanings specified:

 

1.1.1.                     “Change of Control” means: (i) a tender offer made
and consummated for the ownership of 50% or more of the outstanding voting
securities of the Company; (ii) a merger or consolidation of the Company with
another bank or corporation and as a result of such merger or consolidation less
than 50% of the outstanding voting securities of the surviving or resulting bank
or shareholders of the Company, other than affiliates (within the meaning of the
Securities Exchange Act of 1934) of any party to such merger or consolidation,
as the same shall have existed immediately prior to such merger or
consolidation, (iii) a sale of substantially all of the Company’s assets to
another bank or corporation which is not a wholly owned subsidiary; or (iv) an
acquisition of the Company by a person, within the meaning of Section 3(a)(9) or
of Section 13(d)(3) (as in effect on the date hereof) of the Securities Exchange
Act of 1934, of 50% or more of the outstanding voting securities of the Company
(whether directly, indirectly,

 

 

2

--------------------------------------------------------------------------------


 

beneficially or of record).  For purposes of this agreement, ownership of voting
securities shall take into account and shall include ownership as determined by
applying the provisions of Rule 13d-3(d)(l)(l) (as in effect on the date hereof)
pursuant to the Securities Exchange Act of 1934, and any merger with Western
Sierra Bancorp, which is completed before December 31, 1998, shall not
constitute a change of control.

 

1.1.2.                     “Code” means the Internal Revenue Code of 1986, as
amended.

 

1.1.3.                     “Disability” means the Executive suffering a
sickness, accident or injury which, in the judgment of a physician satisfactory
to the Company, prevents the Executive from performing substantially all of the
Executive’s normal duties for the Company. As a condition to any benefits, the
Company may require the Executive to submit to such physical or mental
evaluations and tests as the Company’s Board of Directors deems appropriate.

 

1.1.4.                     “Early Termination” means the Termination of
Employment before Normal Retirement Age for reasons other than death,
Disability, Termination for Cause or following a Change of Control.

 

1.1.5.                     “Early Termination Date” means the month, day and
year in which Early Termination occurs.

 

1.1.6.                     “Normal Retirement Age” means the Executive’s 65th
birthday.

 

1.1.7.                     “Normal Retirement Date” means the later of the
Normal Retirement Age or Termination of Employment.

 

1.1.8.                     “Plan Year” means a twelve-month period commencing on

 

 

3

--------------------------------------------------------------------------------


 

January 1 and ending on December 31 of each year. The initial Plan Year shall
commence on the effective date of this Agreement.

 

1.1.9.                     “Termination for Cruse”.  See Section 5.2.

 

1.1.10.               “Termination of Employment” means that the Executive
ceases to be employed by the Company for any reason whatsoever other than by
reason of a leave of absence which is approved by the Company.

 

ARTICLE 2.
LIFETIME BENEFITS

 

2.1.                              Normal Retirement Benefit.  Upon Termination
of Employment on or after the Normal Retirement Age for reasons other than
death, the Company shall pay to the Executive the benefit described in this
Section 2.1 in lieu of any other benefit under this Agreement.

 

2.1.1.                     Amount of Benefit.  The annual benefit under this
Section 2.1 is $50,000.00. The Board of Directors may in its sole and absolute
discretion unilaterally increase the amount of the annual benefit amount at the
end of each Plan Year from the date of this Agreement to the Executive’s Normal
Retirement Date. If the Board of Directors increase the annual benefit, then the
Schedule A attached hereto shall also be recalculated to increase the benefits
under Article 2 of this Agreement.

 

2.1.2.                     Payment of Benefit.  The Company shall pay the annual
benefit to the Executive in 180 equal monthly installments payable on the first
day of each month commencing with the month following the Executive’s Normal
Retirement

 

 

4

--------------------------------------------------------------------------------


 

Date and continuing for 179 additional months.

 

2.1.3.                     Benefit Increases.  Commencing on the first
anniversary of the first benefit payment, and continuing on each subsequent
anniversary, the Company’s Board of Directors, in its sole discretion, may
increase the benefit.

 

2.2.                              Early Termination Benefit.  Upon Early
Termination, the Company shall pay to the Executive the benefit described in
this Section 2.2 in lieu of any other benefit under this Agreement.

 

2.2.1.                     Amount of Benefit.  The benefit under this Section
2.2 is the Early Termination Annual Benefit amount set forth in Schedule A for
the Plan Year ending immediately prior to the Early Termination Date except that
the Executive shall not be entitled to any benefit if he voluntarily terminates
his employment prior to the end of the second Plan Year. Any increase in the
annual benefit under section 2.1 shall require the recalculation of the Early
Termination Benefit set forth in Schedule A. The Early Termination Benefit
annual amount is determined by calculating a fixed annuity which is payable in
15 annual equal installments, crediting interest on the unpaid balance of the
Accrual Balance at an annual rate of 8.5%, compounded monthly.

 

2.2.2.                     Payment of Benefit.  The Company shall pay the annual
benefit amount to the Executive in 180 equal monthly installments payable on the
first day of each month commencing with the month following the Normal
Retirement Date and continuing for 179 additional months.

 

2.2.3.                     Benefit Increases.  Benefit payments may be increased
as

 

 

5

--------------------------------------------------------------------------------


 

provided in Section 2.1.3.

 

2.3.                              Disability Benefit.  If the Executive
terminates employment due to Disability prior to Normal Retirement Age, the
Company shall pay to the Executive the benefit described in this Section 2.3 in
lieu of any other benefit under this Agreement.

 

2.3.1.                     Amount of Benefit.  The benefit under this Section
2.3 is the Disability Annual Benefit amount set forth in Schedule A for the Plan
Year ending immediately prior to the date in which the Termination of Employment
occurs. Any increase in the annual benefit under section 2.1 shall require the
recalculation of the Disability Annual Benefit amount set forth in Schedule A.
The Disability Annual Benefit amount is determined by calculating a fixed
annuity which is payable in 15 annual equal installments, crediting interest on
the unpaid balance of the Accrual Balance at an annual rate of 8.5%, compounded
monthly.

 

2.3.2.                     Payment of Benefit.  The Company shall pay the annual
benefit amount to the Executive in 180 equal monthly installments payable on the
first day of each month commencing with the month following the Termination of
Employment and continuing for 179 additional months.

 

2.3.3.                     Benefit Increases.  Benefit payments may be increased
as provided in Section 2.1.3.

 

2.4.                              Change of Control Benefit.  Upon a Changes of
Control, the Company shall pay to the Executive the benefit described in this
Section 2.4 in lieu of any other benefit under this Agreement.

 

 

6

--------------------------------------------------------------------------------


 

2.4.1.                     Amount of Benefit. The annual benefit under this
Section 2.1 is the Normal Retirement Benefit amount described in Section 2.1.1.

 

2.4.2.                     Payment of Benefit. The company shall pay the annual
benefit to the beneficiary in 180 equal monthly installments payable on the
first day of each month commencing with the month following the date of
Executive’s termination of employment and continuing for 179 additional months.

 

2.4.3.                     Benefit Increases. Benefits payments may be increased
as provided in Section 2.1.3.

 

ARTICLE 3.
DEATH BENEFITS

 

3.1.                              Death During Active Service.  If the Executive
dies while in the active service of the Company, the Company shall pay to the
Executive’s beneficiary the benefit described in this Section 3.1. This benefit
shall be paid in lieu of the Lifetime Benefits of Article 2.

 

3.1.1.                     Amount of Benefit.  The annual benefit under this
Section 3.1 is the Normal Retirement Benefit amount described in Section 2.1.1.

 

3.1.2.                     Payment of Benefit.  The Company shall pay the annual
benefit to the beneficiary in 180 equal monthly installments payable on the
first day of each month commencing with the month following the date of
Executive’s death and continuing for 179 additional months.

 

3.2.                              Death During Benefit Period.  If the Executive
dies after the benefit payments have commenced under this Agreement but before
receiving all such

 

 

7

--------------------------------------------------------------------------------


 

payments, the Company shall pay the remaining benefits to the Executive’s
beneficiary at the same time and in the same amounts they would have been paid
to the Executive had the Executive survived.

 

3.3.                        Death Following Termination of Employment But Before
Benefits Commence. If the Executive is entitled to benefits under this
Agreement, but dies prior to receiving said benefits, the Company shall pay to
the Executive’s beneficiary the same benefits, in the same manner, they would
have been paid to the Executive had the Executive survived, however, said
benefit payments will commence upon the Executive’s death.

 

ARTICLE 4.
BENEFICIARIES

 

4.1.                              Beneficiary Designations.  The Executive shall
designate a beneficiary by filing a written designation with the Company. The
Executive may revoke or modify the designation at any time by filing a new
designation. However, designations will only be effective if signed by the
Executive and accepted by the Company during the Executive’s lifetime. The
Executive’s beneficiary designation shall be deemed automatically revoked if the
beneficiary predeceases the Executive, or if the Executive names a spouse as
beneficiary and the marriage is subsequently dissolved. If the Executive dies
without a valid beneficiary designation, all payments shall be made to the
Executive’s estate.

 

4.2.                             Facility of Payment.  If a benefit is payable
to a minor, to a person declared incapacitated, or to a person incapable of
handling the disposition of his or

 

 

8

--------------------------------------------------------------------------------


 

her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incapacitated
person or incapable person. The Company may require proof of incapacity,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.

 

ARTICLE 5.
GENERAL LIMITATIONS

 

Notwithstanding any provision of this Agreement to the contrary, the Company
shall not pay any benefit under this Agreement.

 

5.1.                              Excess Parachute Payment. To the extent the
benefit would be an excess parachute payment under section 280G of the Code. In
complying with this provision, the Company hereby agrees to take all steps
reasonably necessary to maximize the benefit available to the Executive.

 

5.2.                              Termination for Cause. If the Company
terminates the Executive’s employment for:

 

5.2.1.                     any act of embezzlement, fraud, breach of fiduciary
duty or dishonesty;

 

5.2.2.                     any conviction of a felony involving moral turpitude;

 

5.2.3.                     deliberate or repeated disregard of the policies and
rules of Company as adopted by Company’s Board of Directors;

 

5.2.4.                     unauthorized use or disclosure of any of the trade
secrets or

 

 

9

--------------------------------------------------------------------------------


 

confidential information of Company;

 

5.2.3.                     competition with Company, inducement of any customer
of the Company to breach a contract with the Company, or inducement of any
principal for whom the Company acts as agent to terminate such agency
relationship;

 

5.2.6.                     gross negligence adversely impacting the Company; or

 

5.2.7.                     willful breach of this Agreement or any other willful
misconduct.

 

ARTICLE 6.
CLAIMS AND REVIEW PROCEDURES

 

6.1.                              Claims Procedure. The Company shall notify any
person or entity that makes a claim against the Agreement (the “Claimant”) in
writing, within ninety (90) days of Claimant’s written application for benefits,
of his or her eligibility or ineligibility for benefits under the Agreement. If
the Company determines that the Claimant is not eligible for benefits or full
benefits, the notice shall set forth (1) the specific reasons for such denial;
(2) a specific reference to the provisions of the Agreement on which the denial
is based; (3) a description of any additional information or material necessary
for the Claimant to perfect his or her claim, and a description of why it is
needed; and (4) an explanation of the Agreement’s claims review procedure and
other appropriate information as to the steps to be taken if the Claimant wishes
to have the claim reviewed. If the Company determines that there are special
circumstances requiring additional time to make a decision, the Company shall
notify the Claimant of the special circumstances and the date by

 

 

10

--------------------------------------------------------------------------------


 

which a decision is expected to be made, and may extend the time for up to an
additional ninety-day period.

 

6.2.                              Review Procedure.  If the Claimant is
determined by the Company not to be eligible far benefits, or if the Claimant
believes that he or she is entitled to greater or different benefits, the
Claimant shall have the opportunity to have such claim reviewed by the Company
by filing a petition for review with the Company within sixty (60) days after
receipt of the notice issued by the Company. Said petition shall state the
specific reasons which the Claimant believes entitle him or her to benefits or
to greater or different benefits. Within sixty (60) days after receipt by the
Company of the petition, the Company shall afford the Claimant (and counsel, if
any) an opportunity to present his or her position to the Company orally or in
writing, and the Claimant (or counsel) shall have the right to view the
pertinent documents. The Company shall notify the Claimant of its decision in
writing within the sixty-day period, stating specifically the basis of its
decision, written in a manner calculated to be understood by the Claimant and
the specific provisions of the Agreement on which the decision is based. If,
because of the need for a hearing, the sixty-day period is not sufficient, the
decision may be deferred for up to another sixty-day period at the election of
the Company, but notice of this deferral shall be given to the Claimant.

 

ARTICLE 7.
AMENDMENTS AND TERMINATION

 

This Agreement may be amended or terminated only by a written agreement

 

 

11

--------------------------------------------------------------------------------


 

signed by the Company and the Executive.

 

ARTICLE 8.
MISCELLANEOUS

 

8.1.                              Binding Effect.  This Agreement shall bind the
Executive and the Company, and their beneficiaries, survivors, executors,
successors, administrators and transferees.

 

8.2.                              No Guarantee of Employment.  This Agreement is
not an employment policy or contract. It does not give the Executive the right
to remain an employee of the Company, nor does it interfere with the Company’s
right to discharge the Executive. It also does not require the Executive to
remain an employee nor interfere with the Executive’s right to terminate
employment at any time.

 

8.3.                              Non-Transferability.  Benefits under this
Agreement cannot be sold, transferred, assigned, pledged, attached or encumbered
in any manner.

 

8.4.                              Tax Withholding.  The Company shall withhold
any taxes that are required to be withheld from the benefits provided under this
Agreement.

 

8.5.                              Applicable Law.  The Agreement and all rights
hereunder shall be governed by the laws of the State of California, except to
the extent preempted by the laws, of the United States of America.

 

8.6.                              Unfunded Arrangement.  The Executive and
beneficiary are general unsecured creditors of the Company for the payment of
benefits under this Agreement. The benefits represent the mere promise by the
Company to pay such benefits. The rights to benefits are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or

 

 

12

--------------------------------------------------------------------------------


 

garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Company to which the Executive and beneficiary have no preferred or
secured claim.

 

8.7.                              Recovery of Estate Taxes.  If the Executive’s
gross estate for federal estate tax purposes includes any amount determined by
reference to and on account of this Agreement, and if the beneficiary is other
than the Executive’s estate, then the Executive’s estate shall be entitled to
recover from the beneficiary receiving such benefit under the terms of the
Agreement, an amount by which the total estate tax due by the Executive’s
estate, exceeds the total estate tax which would have been payable if the value
of such benefit had not been included in the Executive’s gross estate. If there
is more than one person receiving such benefit, the right of recovery shall be
against each such person. In the event the beneficiary has a liability
hereunder, the beneficiary may petition the Company for a lump sum payment in an
amount not to exceed the beneficiary’s liability hereunder.

 

8.8.                              Entire Agreement.  This Agreement constitutes
the entire agreement between the Company and the Executive as to the subject
matter hereof. No rights are granted to the Executive by virtue of this
Agreement other than those specifically set forth herein.

 

8.9.                              Administration.  The Company shall have powers
which are necessary to administer this Agreement including but not limited to:

 

8.9.1.                     Establishing and revising the method of accounting
for the Agreement;

 

 

13

--------------------------------------------------------------------------------


 

8.9.2.                     Maintaining a record of benefit payments; and

 

8.9.3.                     Establishing rules and prescribing any forms
necessary or desirable to administer the Agreement.

 

8.10.                        Named Fiduciary. For purposes of the Employee
Retirement Income Security Act of 1974, if applicable, the Company shall be the
named fiduciary and plan administrator under the Agreement. The named fiduciary
may delegate to others certain aspects of the management and operation
responsibilities of the plan including the employment of advisors and the
delegation of ministerial duties to qualified individuals.

 

IN WITNESS WHEREOF, the Executive and a duly authorized Company officer have
signed this Agreement.

 

 

Dated:

July 24, 1998

 

/s/ Douglas A. Nordell

 

DOUGLAS A. NORDELL

 

 

 

 

 

ROSEVILLE 1ST NATIONAL BANK

 

 

 

 

Dated:

July 24, 1998

 

By:

/s/ Richard C. Seeba

 

 

RICHARD C. SEEBA, President

 

 

14

--------------------------------------------------------------------------------


 

BENEFICIARY DESIGNATION

 

ROSEVILLE 1ST NATIONAL BANK
SALARY CONTINUATION AGREEMENT

 

Douglas A. Nordell

 

I designate the following as beneficiary of any death benefits under the
Roseville 1st National Bank Salary Continuation Agreement:

 

Primary: [named Primary]

 

 

Contingent: [Named Contingents]

 

 

Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Company. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary, in the event of the dissolution of our marriage.

 

Signature

/s/ Douglas A. Nordell

 

 

Date:

July 24, 1998

 

 

Accepted by the Company this 24th day of July, 1998.

 

By

/s/ Richard C. Seeba

 

 

Title

President

 

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SALARY CONTINUATION AGREEMENT

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

 

INCREASES IN ANNUAL BENEFIT

 

By resolution of the Board of Directors of Lake Community Bank, dated 6/25/02,
the annual benefit described in Section 2.1.1 of the Salary Continuation
Agreement entered into by and between Lake Community Bank and Douglas Nordell is
increased to $75,000.00.

 

 

 

 

Lake Community Bank

 

 

 

 

Dated:

6/25/02

 

 

By:

/s/ Billie L. Holmes

 

 

 

 

Vice Chairman of the Board

 

 

17

--------------------------------------------------------------------------------